Exhibit 10.30
[exhibit1030image1.gif]







January 5, 2016


Harald Stock
Philosophenweg 11, 69120
Heidelberg, Germany


Dear Harald:


On behalf of OvaScience, Inc. (the “Company”), I am pleased to offer you
employment with the Company. The purpose of this letter agreement (the
“Agreement”) is to summarize the terms of your employment with the Company,
should you accept our offer.
1.    Employment.


(a)    You will be employed by the Company or one of its subsidiaries, effective
January 5, 2016 (the “Start Date”). Beginning on the Start Date, you will be
employed by OvaScience, Limited, a subsidiary of the Company organized and
existing under the laws of England. Effective immediately following the date on
which you obtain legal authorization to work in the United States, your
employment will be transferred to the Company. During the period you are
employed by OvaScience, Limited, the terms of your employment will be governed
under the terms of the letter of appointment attached hereto as Attachment 1
(the “UK Appointment Letter”). The UK Appointment Letter will cease to have any
force or effect immediately upon the transfer of your employment to the Company
and thereafter the terms and conditions of your employment will be governed
solely under this Agreement.


(b)    You will initially serve as the Chief Executive Officer Elect of the
Company, reporting to the current Chief Executive Officer and the Company’s
Board of Directors (the “Board”). Effective July 1, 2016, you will serve on a
full-time basis as Chief Executive Officer of the Company. In this role, you
will report to the Company’s Board, and have such duties and responsibilities as
are customary for such position, and as are otherwise assigned to you from time
to time by the Board. From the Start Date, you agree to devote your full
business time, best efforts, skill, knowledge, attention, and energies to the
advancement of the Company’s business and interests and to the performance of
your duties and responsibilities as an employee of the Company and not to engage
in any other business activities without prior approval from the Board.


(c)    The parties acknowledge that you are currently a member of the Board, and
shall continue as a Class I Director upon being appointed as the Chief Executive
Officer of the Company. The Board of Directors shall nominate you for election
as a member of the Board at every shareholder meeting during your employment as
the Chief Executive Officer at which your term as a director would otherwise
expire. You agree to accept such appointment and to serve during all or any part
of your employment as the Chief Executive Officer with the Company as a member
of the Board, without any compensation therefore other than as specified herein.
You agree that if your employment is terminated for any reason whatsoever, you
will resign, at the Company’s request, from the Board and from any other
positions you have as an officer or director of any of the Company’s direct or
indirect subsidiaries and any other entity affiliated with the Company in which
you are serving as an officer or director at the request of the Company. You
acknowledge that you may serve as a member of the board of directors of up to
two companies (other than the Company), and that only one of such companies may
be a “public company,” which is a company with a class of securities registered
under the Securities Exchange Act of 1934, provided that (i) such companies do
not compete with the business of the Company, (ii) such board activities have
been disclosed in writing to and approved by the Board, which approval shall not
be unreasonably withheld and (iii) such service, whether individually or in the
aggregate, does not materially interfere or conflict with the performance of
your duties and responsibilities as an officer of the Company.


2.    Term. Your employment will continue for a five year term, expiring
December 31, 2020 (the “Expiration Date”), unless terminated earlier pursuant to
Section 10 of this Agreement. The Company and you will negotiate in good faith
on an extension of your term of employment and will commence such negotiations
no later than December 2019.


3.    Compensation. As compensation for your services to the Company, you shall
receive base salary payments at the following rates based on years of services:


(a)
For calendar year 2016, your base salary shall be set at an annual rate of
$650,000.00;

(b)
If you remain employed by the Company, your base salary for calendar year 2017
shall be set at an annual rate of $700,000.00; and

(c)
If you remain employed by the Company, your base salary for calendar year 2018,
2019 and 2020 shall be set at an annual rate of $750,000.00.

Your base salary shall at all times be subject to applicable taxes and
withholdings and payable in accordance with the Company’s then prevailing
payroll practices. Please note that the annualized amount of your salary as
described above is set forth as a matter of convenience, and shall not
constitute or be interpreted as an agreement by the Company to employ you for
any specific period of time.


4.    Sign On Bonus. OvaScience, Limited will pay you a sign on bonus of
$200,000.00, less applicable taxes and withholdings, payable on OvaScience,
Limited’s first regular payroll date following your start date. If you terminate
your employment for any reason prior to the date that you assume the title of
the Company’s Chief Executive Officer, you will repay the Company the net amount
of the sign on bonus you received and assist OvaScience, Limited and the Company
(as applicable) to file claims with any applicable taxing authority to recoup on
the Company’s behalf any income and payroll tax paid by the Company in
connection with the sign on bonus.


5.    Bonus. You shall be eligible to receive an annual bonus during your
employment hereunder, commencing with respect to fiscal year 2016, in accordance
with the annual incentive program applicable generally to senior executives of
the Company. The amount of the annual bonus will be based on the achievement of
individual and corporate performance objectives established by the Board for the
applicable year. Your target annual bonus will be 60% of your then current base
salary. The annual bonus you will earn will be determined on a sliding scale
based on the achievement of the applicable performance objectives (the
“Performance Objectives”) as determined by the Board in its sole discretion. If
your achievement of the Performance Objectives is 100% or less, you will receive
that percentage of your target annual bonus equal to your percentage achievement
of the Performance Objectives. If your achievement of the Performance Objectives
is greater than 100%, you will receive that percentage (up to a maximum of 150%)
of your target annual bonus equal to the sum of (a) 100% plus (b) the product of
2.5 and the amount by which your achievement of the Performance Objectives
exceeds 100%. By way of example, (a) you will earn 50% of the annual bonus
target if you achieve 50% of the Performance Objectives, (b) you will earn 100%
of the annual bonus target if you achieve 100% of the Performance Objectives,
(c) you will earn 125% of the annual bonus target if you achieve 110% of the
Performance Objectives and (d) you will earn 150% of the annual bonus target if
you achieve 120% or more of the Performance Objectives. Any annual bonus payable
under this Section 5 shall be paid to you by no later than March 15th of the
year following the year in which such bonus is earned. To receive an annual
bonus for a year, you must be employed by the Company on December 31 of the year
to which the bonus relates.


6.    Benefits. During the period you are employed by OvaScience, Limited, you
will be eligible to participant in any and all benefit programs that OvaScience,
Limited establishes and makes available to its employees from time to time,
provided you meet the specific eligibility criteria as set forth in (and subject
to all provisions of) the plan documents governing those programs. Once your
employment is transferred to the Company, you will be eligible to participate in
any and all benefit programs that the Company establishes and makes available to
its employees from time to time, provided you meet the specific eligibility
criteria as set forth in (and subject to all provisions of) the plan documents
governing those programs, provided that your service with OvaScience, Limited
shall be credited as service with the Company for purposes of meeting
eligibility requirements. The benefits made available by the Company, and the
rules, terms and conditions for participation in such benefit plans, may be
changed by the Company at any time and from time to time without advance notice.
7.    Vacation. You will be eligible to accrue up to a maximum of twenty-five
(25) days of paid vacation per calendar year. The number of vacation days for
which you are eligible shall accrue at the rate of 2.083 days per month that you
are employed during such calendar year, and shall be subject to the Company’s
vacation policies and practices as in effect from time to time.
8.    Equity.
(a)    On the Start Date, subject to the approval of the Board, the Company will
grant to you a stock option (the “Option”) under the Company’s 2012 Stock
Incentive Plan (the “Plan”) for the purchase of an aggregate of 250,000 shares
of common stock of the Company at a price per share equal to the fair market
value (under the Plan) of a share of common stock as of the date of the grant.
The Option shall be (i) made up of incentive stock options to the extent legally
permissible, and otherwise shall be nonstatutory stock options, (ii) subject to
all terms of the Plan and a separate option agreement, and (iii) subject to a
vesting schedule of 4 years, with 25% of the shares vesting on the first
anniversary of the Start Date and 6.25% of the shares vesting each quarter
thereafter.
(b)    On the Start Date, subject to the approval of the Board, the Company will
grant to you a restricted stock unit award representing the right to receive
250,000 shares of the Company’s common stock (the “RSUs”). The RSUs shall vest
over four (4) years, with 25% of the RSUs vesting on the first anniversary of
the Start Date and 6.25% of the RSUs vesting each quarter thereafter. The RSUs
shall be granted under and subject to the terms of the Plan and a Restricted
Stock Unit Award Agreement (the “RSU Agreement”) between you and the Company.


(c)    If you remain employed by the Company, at the first regularly scheduled
meeting of the Board or the Compensation Committee (whichever occurs first) in
2017, the Company will grant to you a stock option (the “2017 Performance
Option”) under the Plan for the purchase of that number of shares of common
stock of the Company (up to a maximum of 250,000 shares) equal to that
percentage (up to a maximum of 100%) of 250,000 shares equal to the percentage
achievement of the Performance Objectives as shall be determined for 2016. The
per share exercise price of the 2017 Performance Option shall be the fair market
value (under the Plan) of a share of common stock as of the date of the grant. 
The 2017 Performance Option shall be (i) made up of incentive stock options to
the extent legally permissible, and otherwise shall be nonstatutory stock
options, (ii) subject to all terms of the Plan and a separate option agreement,
and (iii) subject to a vesting schedule of four (4) years, with 25% of the
shares vesting on the first anniversary of the grant date and 6.25% of the
shares vesting each quarter thereafter. Notwithstanding the foregoing, the grant
of the 2017 Performance Option shall be subject to the availability of
shareholder approved shares for the Plan and Board approval. The Board may
elect, in its sole discretion, to grant additional options in 2017, based on its
assessment of your level of performance, the Company’s achievement of its
business goals, special contributions that you may have made during 2016 or
other factors that the Board may deem appropriate.


(d)    If you remain employed by the Company, at the first regularly scheduled
meeting of the Board or the Compensation Committee (whichever occurs first) in
2018, the Company will grant to you a stock option (the “2018 Performance
Option”) under the Plan for the purchase of that number of shares of common
stock of the Company (up to a maximum of 250,000 shares) equal to that
percentage (up to a maximum of 100%) of 250,000 shares equal to the percentage
achievement of the Performance Objectives as shall be determined for 2017. The
per share exercise price of the 2018 Performance Option shall be the fair market
value (under the Plan) of a share of common stock as of the date of the grant. 
The 2018 Performance Option shall be (i) made up of incentive stock options to
the extent legally permissible, and otherwise shall be nonstatutory stock
options, (ii) subject to all terms of the Plan and a separate option agreement,
and (iii) subject to a vesting schedule of 4 years, with 25% of the shares
vesting on the first anniversary of the grant date and 6.25% of the shares
vesting each quarter thereafter. Notwithstanding the foregoing, the grant of the
2018 Performance Option shall be subject to the availability of shareholder
approved shares for the Plan and Board approval. The Board may elect, in its
sole discretion, to grant additional options in 2018, based on its assessment of
your level of performance, the Company’s achievement of its business goals,
special contributions that you may have made during 2017 or other factors that
the Board may deem appropriate.


9.    Other Benefits.
(a)    Housing Allowance. During 2016, 2017 and 2018 (for so long as you remain
employed by the Company), you will receive a monthly housing allowance in the
net amount of $6,000.00 per month (after deduction for all applicable
withholding and payroll taxes). The Company will pay the housing allowance in
the first payroll period of each month. The housing allowance will terminate
effective January 1, 2019.
(b)    Relocation Costs. The Company will reimburse you for (i) the transfer of
personal property from Germany to the Boston area, (ii) reasonable travel
between Germany and the Boston area for purposes of relocation; and (iii)
obtaining a work visa for you and associated visas for your wife and children
under the age of 18 or who are attending an accredited educational institution
(collectively, clauses (i) through (iii), the “Reimbursable Benefits”); provided
that any request for reimbursements shall be made by you no later than 30 days
after the related expense is incurred. The cost of reimbursements will be deemed
imputed additional income to you to the extent required by applicable law.
(c)    Life Insurance. The Company will at its cost obtain and maintain in force
term life insurance in the amount of $2,000,000.00 on your life during the Term.
You may designate the beneficiary of the policy. The cost of the policy will be
deemed imputed additional income to you to the extent required by applicable
law.
(d)    Expenses. You will receive prompt reimbursement for all reasonable
business expenses incurred by you in performing services hereunder, in
accordance with the policies and procedures then in effect and established by
the Company for its senior executive officers. Notwithstanding the foregoing,
when traveling on the business for the Company, you will be reimbursed for the
cost of a First Class fare and if a First Class fare is not available, Business
Class.
(e)    Tax Preparation. The Company will arrange at its cost for professional
assistance to prepare and file your U.S., U.K., and German tax filings for the
2016 and 2017 tax years, as applicable. Effective with the 2018 tax year, you
will be solely responsible for the cost of preparing and filing all tax forms.
The cost of such services will be deemed imputed additional income to you to the
extent required by applicable law.
10.    Termination. The Company may terminate your employment at any time prior
to the Expiration Date with or without Cause (as defined on Exhibit A attached
hereto), because of your death or because of your Disability (as defined on
Exhibit A attached hereto). You may resign your employment at any time prior to
the Expiration Date with or without Good Reason (as defined on Exhibit A
attached hereto). The date on which the termination of your employment becomes
effective is the “Termination Date.” If your employment terminates for any
reason, you will receive (i) your accrued base salary through the Termination
Date; (ii) any earned, but unpaid annual bonus for the prior calendar year;
(iii) unpaid expense reimbursements; and (iv) any vested benefits you may have
under any employee benefit plan of the Company (the “Accrued Obligations”) on or
before the time required by law but in no event more than 30 days after the
Termination Date.
11.    Severance Benefits Upon Termination by the Company Without “Cause” or by
you for “Good Reason”.
(a)    If the Company terminates your employment without Cause (as defined on
Exhibit A attached hereto) or you terminate your employment for Good Reason (as
defined on Exhibit A), in addition to the Accrued Obligations, you shall be
eligible to receive the following severance benefits: (a) severance pay in an
amount equal to eighteen (18) months of your base salary as in effect at the
time of your termination, payable in accordance with the Company’s regular
payroll procedures proportionately over a eighteen (18) month period following
the termination of your employment (such period, the “Severance Period”); and
(b) should you be eligible for and elect to continue receiving group medical and
dental insurance coverage under the law known as COBRA, the Company shall
continue to pay on your behalf that portion of the monthly premiums for such
coverage that it pays for active and similarly situated employees receiving the
same type of coverage, through the earlier of (x) the last day of the Severance
Period, or (y) the date that you become eligible for group health and/or dental
insurance coverage from any new employer; provided that, this payment will be
treated as a taxable payment, subject to imputed income tax.
(b)    In addition, to the severance benefits described above, if a “Change in
Control Event” (as defined on Exhibit A attached hereto) occurs and, within one
(1) year of such Change in Control Event, your employment is terminated by the
Company (or any successor) without “Cause” (as defined on Exhibit A) or by you
for “Good Reason” (as defined on Exhibit A), all outstanding unvested Options
and RSUs will fully vest and become exercisable effective as of the Termination
Date.
(c)    No severance pay or other benefit hereunder shall be provided to you
unless, within sixty (60) days following the date that your employment is
terminated, you first execute and do not revoke a separation agreement in a form
prepared by and acceptable to the Company, which shall include, at a minimum, a
full release of all claims against the Company (as well as its parents,
subsidiaries and affiliates, and its and their, executives, officers, directors,
employees, consultants, agents, shareholders, and assigns), as well as
non-disparagement and confidentiality provisions in favor of the Company (the
“Separation Agreement”). The severance payments shall commence on the first
payroll period following the date the Separation Agreement becomes effective
(the “Payment Date”). Notwithstanding the payment requirements set forth in the
immediately preceding sentence, if the sixty (60) day period following the date
your separation from service begins in one tax year and ends in the following
tax year, the Company will commence payment on the next regular payroll date
following the later of January 1 of the second tax year and the date the
Separation Agreement becomes enforceable and no longer subject to revocation.
The first such payment will include a catch-up payment equal to all amounts you
otherwise would have received under Section 11(a) prior to the first payment.
The distribution of any severance payments shall be subject to the provisions of
Exhibit B attached hereto.
12.    Limitation on Payments. 


(a)    You shall bear all expense of, and be solely responsible for, all
Federal, state, local or foreign taxes due with respect to any payment received
by or in respect of you hereunder, including any excise tax imposed by
Section 4999 of the Code (the “Excise Tax”); provided, however, that any payment
or benefit received or to be received by you, whether payable under the terms of
this Agreement or any other plan, arrangement or agreement with the Company or
an affiliate (collectively, the “Payments”), that would constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), shall be reduced to the extent necessary so that
no portion thereof shall be subject to the Excise Tax, but only if, by reason of
such reduction, the “net after-tax benefit” (as defined below) received by you
shall exceed the net after-tax benefit that would be received by you if no such
reduction was made.


(b)    For purposes of Section 12, the “net after-tax benefit” shall mean (i)
the Payments which you receive or are then entitled to receive from the Company
or its affiliates that would constitute “parachute payments” within the meaning
of Section 280G of the Code, less (ii) the amount of all Federal, state and
local income and employment taxes payable by you with respect to the foregoing,
calculated at the highest marginal income tax rate for each year in which the
foregoing shall be paid to you (based on the rate in effect for such year as set
forth in the Code as in effect at the time of the first payment of the
foregoing), less (iii) the amount of Excise Tax imposed with respect to the
payments and benefits described in clause (i) above.


(c)    All determinations under this Section 12 shall be made by an accounting
firm that is selected for this purpose by the Board prior to the Change in
Control Event (the “280G Firm”).  All fees and expenses of the 280G Firm shall
be borne by the Company.  The Company shall direct the 280G Firm to submit any
determination it makes under this Section 12 and detailed supporting
calculations to both you and the Company as soon as reasonably practicable.
  
(d)    If the 280G Firm determines that one or more reductions are required
under Section 12, the 280G Firm shall also determine which Payments shall be
reduced (first from cash payments and then from non-cash benefits) to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code, and the Company shall pay such reduced amount to
you.  The 280G Firm shall make reductions required under this Section 12 in a
manner that maximizes the net after-tax amount payable to you.  As a result of
the uncertainty in the application of Section 280G at the time that the 280G
Firm makes its determinations under this Section 12, it is possible that amounts
shall have been paid or distributed to you that should not have been paid or
distributed (collectively, the “Overpayments”), or that additional amounts
should be paid or distributed to you (collectively, the “Underpayments”).  If
the 280G Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or you, which assertion the 280G
Firm believes has a high probability of success, or controlling precedent or
substantial authority, that an Overpayment has been made, you shall promptly
repay to the Company, without interest, an amount equal to such Overpayment;
provided, however, that no loan shall be deemed to have been made and no amount
shall be payable by you to the Company unless, and then only to the extent that,
the deemed loan and payment would either reduce the amount on which you are
subject to tax under Section 4999 of the Code or generate a refund of tax
imposed under Section 4999 of the Code. If the 280G Firm determines based upon
controlling precedent or substantial authority that an Underpayment has
occurred, the 280G Firm shall notify you and the Company of such determination
and the Company shall promptly pay the amount of such Underpayment to you.


(e)    The parties shall provide the 280G Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
280G Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 12.


13.    Indemnification. During the Term and thereafter, the Company shall
indemnify and hold you harmless, to the maximum extent permitted by the laws of
Delaware, against any and all damages, costs, liabilities, losses and expenses
(including reasonable attorneys’ fees) as a result of any claim or proceeding
(whether civil, criminal, administrative or investigative), or any threatened
claim or proceeding (whether civil, criminal, administrative or investigative),
against you that arises out of or relates to your service as an officer,
director or employee, as the case may be, of the Company, or your service in any
such capacity or similar capacity with any affiliate of the Company or other
entity at the Company’s request and to promptly advance to you such expenses,
including litigation costs and attorneys’ fees, upon written request with
appropriate documentation of such expense upon receipt of an undertaking by you
or on the your behalf to repay such amount if it shall ultimately be determined
that you are not entitled to be indemnified by the Company under the law of
Delaware. During the Term and thereafter, the Company also shall provide you
with coverage under its current directors’ and officers’ liability policy to the
same extent that it provides such coverage to its other executive officers.


14.    Notices. Any purported termination of employment by the Company for Cause
or by you for Good Reason shall be communicated to the other party through
written notice, indicating the specific grounds for such termination. Such
notice, and all other communications which are required or may be given pursuant
to the terms of this Agreement, shall be sufficient in all respects if given in
writing and shall be deemed given (i) if delivered personally, on the date of
delivery, (ii) if mailed by certified or registered mail, return receipt
requested and postage prepaid, three (3) days after the mailing date, (iii) if
sent via a nationally recognized overnight courier, on the next business day
thereafter, or (iv) if sent via facsimile confirmed in writing to the recipient,
or via email, on the next business day thereafter, in each case, if to the
Company, at the Company’s principal place of business, and if to you at the most
recent home address (and/or, as applicable, the most recent personal email
address) which you have provided to the Company or to such other address or
addresses as either party shall have designated in writing to the other party.


15.    Invention, Non-Disclosure, Non-Competition and Non-Solicitation. As a
condition of your employment with the Company, you will be required to execute
an Invention and Non-Disclosure Agreement and a Non-Competition and
Non-Solicitation Agreement in the forms attached as Exhibit C and Exhibit D.
16.    Other Agreements. You represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from entering
into employment with or carrying out your responsibilities for the Company, or
which is in any way inconsistent with the terms of this Agreement.
17.    Visa Status. The Company will file on your behalf and pay the cost of
obtaining on an expedited basis an O-1 visa or other appropriate non-immigrant
work visa. You will provide any and all assistance requested by the Company to
expedite the filing of the O-1 or other appropriate non-immigrant work visa
petition with the U.S. Citizenship and Immigration Service. Your employment with
the Company will be conditioned upon your obtaining a valid work visa in a
timely manner, as determined by the Company. The cost of reimbursements will be
deemed imputed additional income to you to the extent required by applicable
law.
18.    At-Will Employment. This Agreement shall not be construed as an
agreement, either express or implied, to employ you for any stated term, and
shall in no way alter the Company’s policy of employment at will, under which
both you and the Company remain free to terminate the employment relationship
for any reason or no reason, with or without cause, at any time, with or without
notice.
19.    Company Policies and Procedures. As an employee of OvaScience, Limited
and of the Company, you will be required to comply with all policies and
procedures of the Company and its subsidiaries. Further, the Company’s premises,
including all workspaces, furniture, documents and other tangible materials, and
all information technology resources of the Company (including, but not limited
to, computers, data and other electronic files, and all internet and e-mail
systems) are subject to oversight and inspection by the Company at any time.
Company employees should have no expectation of privacy with regard to any
Company premises, materials, resources or information.


This Agreement, the Attachments and the Exhibits specifically referenced herein,
constitute the entire agreement regarding the terms and conditions of your
prospective employment with the Company. It supersedes any prior agreements, or
other promises or statements (whether oral or written) regarding the offered
terms of employment. The resolution of any disputes under this Agreement or
related to your employment with or separation of employment from the Company
shall be governed by the laws of the Commonwealth of Massachusetts, without
regard to its or any other State’s conflict of laws rules that would otherwise
require the application of another State’s laws. By accepting this offer of
employment, you agree that any action, demand, claim or counterclaim in
connection with any aspect of your employment with the Company, or any
separation of employment (whether voluntary or involuntary) from the Company,
shall be resolved exclusively in a Federal or State court of competent
jurisdiction sitting in Massachusetts by a judge alone. You hereby consent to
the exercise of personal jurisdiction of such courts over you, waive and forever
renounce your right to a trial before a civil jury and waive and forever
renounce the right to object to the exercise of jurisdiction by such courts on
the grounds of inconvenient forum or improper venue. This Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
successors. This Agreement may only be amended in a writing signed by you and an
authorized officer of the Company.




If this Agreement correctly sets forth the terms under which you will be
employed by the Company, please sign in the space provided below and return it
to Thomas Malley, Chair of the Compensation Committee.
Very truly yours,


OVASCIENCE, INC.




By: __/s/ Thomas Malley____________________
Thomas Malley
Chair, Compensation Committee
The foregoing correctly sets forth the terms of my at-will employment with
OvaScience, Inc. I am not relying on any representations other than as set forth
above.






_/s/ Harald Stock____________________            Date: January 5, 2016
Harald Stock
Exhibit A
Definitions
“Cause” for termination shall be deemed to exist upon:

(A)
a good faith finding by the Company (i) of failure of or refusal by the employee
to perform his or her duties and responsibilities to the Company, or (ii) that
the employee has engaged in dishonesty, gross negligence or misconduct, which
dishonesty, gross negligence or misconduct has caused harm or damage to the
business or affairs of the Company;

(B)
the commission by the employee, the conviction of the employee of, or the entry
of a pleading of guilty or nolo contendere by the employee to any crime
involving moral turpitude or any felony; or

(C)
a material breach by the employee of any invention and non-disclosure agreement
or non-competition and non-solicitation agreement with the Company, which breach
is not cured within ten days written notice thereof.

A “Change in Control Event” shall be deemed to exist upon the sale of all or
substantially all of the outstanding shares of capital stock, assets or business
of the Company, by merger, consolidation, sale of assets or otherwise (other
than a transaction in which all or substantially all of the individuals and
entities who were beneficial owners of the capital stock of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities (on an as-converted to Common Stock
basis) entitled to vote generally in the election of directors of the (i)
resulting, surviving or acquiring corporation in such transaction in the case of
a merger, consolidation or sale of outstanding shares, or (ii) acquiring
corporation in the case of a sale of assets); provided that, in each of the
foregoing cases, the Change in Control Event also meets all of the requirements
of a “change in the ownership of a corporation” within the meaning of Treasury
Regulation §1.409A-3(i)(5)(v) or “a change in the ownership of a substantial
portion of the corporation’s assets” within in the meaning of Treasury
Regulation §1.409A-3(i)(5)(vii).
“Disability” shall be deemed to exist if you are unable to perform the essential
functions of the Company’s Chief Executive Officer, with or without a reasonable
accommodation, for a period of one hundred twenty (120) calendar days, whether
or not consecutive, within any rolling twelve (12) month period.
“Good Reason” shall be deemed to exist upon:
(A)
the relocation of the Company’s corporate headquarter offices such that the
employee’s daily commute is increased by at least forty (40) miles each way
without the written consent of the employee, provided that the transfer of the
employee from employment with OvaScience, Limited to the Company and the
requirement that the employee travel in connection with his duties as Chief
Executive Officer and Chief Executive Officer Elect shall not constitute Good
Reason;



(B)
a material reduction of the employee’s annual base salary without the prior
consent of the employee (other than in connection with, and substantially
proportionate to, reductions by the Company of the annual base salary of more
than 50% of its employees); or



(C)
a material diminution in employee’s duties, authority or responsibilities
without the prior consent of the employee, other than changes in duties,
authority or responsibilities resulting from the employee’s misconduct;



provided, however, that (i) no such event or condition shall constitute Good
Reason unless (x) the employee gives the Company a written notice of termination
for Good Reason not more than 90 days after the initial existence of the
condition, (y) the grounds for termination if susceptible to correction are not
corrected by the Company within 30 days of its receipt of such notice and (z)
the employee’s termination of employment occurs within six months following the
Company’s receipt of such notice; (ii) the employee acknowledges that there is
an Executive Chair of the Company, and that the presence or influence of the
Executive Chair, or the performance by the Executive Chair of certain duties
that might otherwise be performed by the Chief Executive Officer of the Company,
shall not be considered a material diminution in employee’s duties, authority or
responsibilities; and (iii) at all times “Good Reason” will be interpreted in a
manner consistent with the definition of “good reason” within the meaning of
Section 409A (as defined below).


Exhibit B


Payments Subject to Section 409A


1.     Subject to this Exhibit B, payments or benefits during the Severance
Period under the Agreement (“Severance Payments”) shall begin only upon the date
of your “separation from service” (determined as set forth below) which occurs
on or after the termination of your employment. The following rules shall apply
with respect to distribution of the Severance Payments, as applicable:


(a)
It is intended that each installment of the Severance Payments shall be treated
as a separate “payment” for purposes of Section 409A of the Code and the
guidance issued thereunder (“Section 409A”). Neither the Company nor you shall
have the right to accelerate or defer the delivery of any such Severance
Payments except to the extent specifically permitted or required by Section
409A.



(b)
If, as of the date of your “separation from service” from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the Severance Payments shall be made on the dates and terms set
forth in the Agreement.



(c)
If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of Section 409A), then:



(i)
Each installment of the Severance Payments due under the Agreement that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when your separation from service occurs, be paid within the
Short-Term Deferral Period (as defined under Section 409A) shall be treated as a
short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) to the maximum extent permissible under Section 409A and shall be
made on the dates and terms set forth in the Agreement; and



(ii)
Each installment of the Severance Payments due under the Agreement that is not
described in this Exhibit B, Section 1(c)(i) and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six
months and one day following your separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of Severance Payments if and to the maximum
extent that that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of your second taxable year following the
taxable year in which the separation from service occurs.



2.    The determination of whether and when your separation from service from
the Company has occurred shall be made in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this Exhibit B, Section 2, “Company” shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Code.


3.    All expense reimbursements shall be paid as soon as administratively
practicable. If an expense reimbursement or provision of in-kind benefit is not
exempt from Section 409A of the Code, the following rules apply: (i) in no event
shall any reimbursement be paid after the last day of the taxable year following
the taxable year in which the expense was incurred; (ii) the amount of
reimbursable expenses incurred or provision of in-kind benefits in one tax year
shall not affect the expenses eligible for reimbursement or the provision of
in-kind benefits in any other tax year; and (iii) the right to reimbursement for
expenses or provision of in-kind benefits is not subject to liquidation or
exchange for any other benefit.


4.     The Company makes no representation or warranty and shall have no
liability to you or to any other person if any of the provisions of the
Agreement (including this Exhibit) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.




Attachment 1


Letter of Appointment








